          Case 1:20-cr-00135-DLF Document 12 Filed 08/27/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                         :
                                                 :
               v.                                :
                                                 :      Case No.: 20-CR-0135 (DLF)
JASON CHARTER, et al.                            :
                                                 :
               Defendant.                        :


                                  NOTICE OF APPEARANCE

       The United States of America by and through its attorney, the United States Attorney for

the District of Columbia, informs the Court that the above-captioned matter is assigned to

Assistant United States Attorney, Christopher Berridge, who may be contacted by telephone on

(202) 252-6685 or e-mail at Christopher.Berridge@usdoj.gov. This is notice of their appearance

in this matter on behalf of the United States.



                                                 Respectfully submitted,

                                                 MICHAEL R. SHERWIN
                                                 ACTING UNITED STATES ATTORNEY
                                                 NEW YORK BAR NO. 4444188

                                       By:       __/s/ Christopher A. Berridge_______
                                                 Christopher A. Berridge
                                                 Assistant United States Attorney
                                                 Bar No.: GA 829103
                                                 555 4th Street, N.W.
                                                 Washington, DC 20001
                                                 Desk: (202) 252-6685
                                                 Mobile: (202) 740-1738
                                                 Christopher.Berridge@usdoj.gov
         Case 1:20-cr-00135-DLF Document 12 Filed 08/27/20 Page 2 of 2




                                CERTIFICATE OF SERVICE

       On this 27th day of August, 2020, a copy of the foregoing was served upon all parties listed

on the Electronic Case Filing (ECF) System.

                                              __/s/ Christopher A. Berridge_______
                                              Christopher A. Berridge
                                              Assistant United States Attorney




                                                2
